282 U.S. 374 (1931)
AMERICAN BOND AND MORTGAGE COMPANY ET AL.
v.
UNITED STATES.
No. 210.
Supreme Court of United States.
Argued December 5, 1930.
Decided January 5, 1931.
CERTIFICATE FROM THE CIRCUIT COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
*375 Mr. George W. Swain, with whom Messrs. Frank H. Scott and Edward B. Hayes were on the brief, for American Bond and Mortgage Company et al.
Solicitor General Thacher, with whom Messrs. Charles H. Weston and William G. Davis, Special Assistants to the Attorney General, were on the brief, for the United States.
MR. JUSTICE ROBERTS delivered the opinion of the Court.
The same Circuit Court of Appeals which certified questions in White v. Johnson, ante, p. 367, also certified six questions in this case. While they are differently phrased, they are in substance the same.
Here a suit in equity was brought by the United States to restrain the proprietor of a broadcasting station from disregarding an order of the Federal Radio Commission, revoking its license, and from operating in defiance of the provisions of the Radio Act. As in the other case, the appellants admittedly failed to avail themselves of the right of appeal afforded by the Act.
The reasons stated in the White case for not answering the questions therein certified apply here.
The certificate is dismissed.